298 S.W.3d 927 (2009)
STATE of Missouri, Appellant,
v.
Stephen DELAGARZA, Respondent.
No. ED 92754.
Missouri Court of Appeals, Eastern District, Division Two.
December 15, 2009.
Shaun J. Mackelprang, Terrence M. Messonnier, Jefferson City, MO, for Appellant.
Margaret M. Johnston, Columbia, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
The State of Missouri appeals from the trial court's judgment granting Stephen Delagarza's (Respondent) motion dismissing a pending felony charge against Respondent based on the State's failure to bring him to trial on the charge within 180 days after the prosecutor and the court received his request for final disposition of detainer under the Uniform Mandatory Disposition of Detainers Law. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *928 affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).